PER CURIAM.
We agree with the appellant that the trial court failed to conduct a plea colloquy on the forgery charge and therefore reverse as to that conviction. Fla.R.Crim.P. 3.172(c). The state also concedes that the trial court violated the plea agreements by sentencing appellant to ten years imprisonment on the delivery of cocaine conviction. The plea agreement indicates that appellant should have been sentenced to nine years. On remand, appellant’s sentence on the delivery of cocaine conviction should be corrected to reflect such.
The remaining convictions are affirmed.
AFFIRMED IN PART; REVERSED IN PART.
GLICKSTEIN, C.J., and LETTS and HERSEY, JJ., concur.